955 A.2d 348 (2008)
Douglas E. HUMPHREY, Appellant
v.
COMMONWEALTH of Pennsylvania DEPARTMENT OF CORRECTIONS, Appellee.
No. 113 MAP 2007
Supreme Court of Pennsylvania.
August 18, 2008.

ORDER
PER CURIAM.
AND NOW, this 18th day of August, 2008, to the degree the Commonwealth Court's order lays within its original jurisdiction, it is AFFIRMED. To the degree Appellant is challenging that portion of the Commonwealth Court's order laying within that court's appellate jurisdiction, we construe Appellant's appeal from that portion of the order as a Petition for Allowance of Appeal, and it is DENIED.